DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 16 September 2022 has been entered.

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5, lines 1-3: “a ratio G2/G1 of a weight G1 of the matrix resin of the antiglare layer to a total weight G2 of the plurality of microparticles” should read “a ratio G2/G1 of a total weight G2 of the plurality of microparticles to a weight G1 of the matrix resin of the antiglare layer” because G2/G1 implies G2 to G1; however, the present language appears to show G1 to G2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an antiglare film having an antiglare layer having the claimed properties where the antiglare layer comprises a matrix resin and a plurality of microparticles dispersed in the matrix resin and a refractive index between the microparticles and the matrix resin is a value in a range from 0 to 0.7, does not reasonably provide enablement for any antiglare film having any antiglare layer with the claimed properties. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Case law holds that Applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise, undue experimentation would be involved in determining how to practice and use Applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-3 and 5-6 can be used as claimed and whether claims 1-3 and 5-6 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Upon applying this test to claims 1-3 and 5-6, it is believed that undue experimentation would be required because:
The quantity of experimentation necessary is great since claims 1-3 and 5-6 read on any antiglare film having any antiglare layer with the claimed properties while the present specification discloses using an antiglare film having an antiglare layer that comprises a matrix resin and a plurality of microparticles dispersed in the matrix resin and a refractive index between the microparticles and the matrix resin is a value in a range from 0 to 0.7 in order to obtain an antiglare layer with the claimed properties.
There is no direction or guidance presented for using any antiglare film having an antiglare layer with the claimed properties.
There is an absence of working examples concerning using any antiglare film having an antiglare layer with the claimed properties.
More specifically, it is noted that the specification provides no direction or working examples (factors (f) and (g)) for any antiglare film that has any antiglare layer that has the claimed properties. Furthermore, in view of the breadth of claim 1 (factor (a)) which encompasses innumerable antiglare films comprising innumerable antiglare layers that are mutually structurally and chemically different, the quantity of experimentation (factor (h)) involved in order to reach a usable embodiment having the claimed properties would be great. Further, the claimed properties would not be readily arrived at for the full scope of possible materials for the antiglare film as claimed by one having ordinary skill in the art without significant guidance (factors (b), (c), and (d)). Additionally, to achieve the full scope of the claimed invention with the limited guidance provided in the specification would require testing various materials within the broad types of materials as claimed for the adhesive film without any apparent predictability (factor (e)).
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of copending Application No. 16/610,699, hereinafter “’699” in view of Izumi et al. (KR 2009/0004733 A, “Izumi”). It is noted that the disclosure of Izumi is based off a machine translation of the reference included with this action.
With respect to claim 1, ‘699 discloses an antiglare film comprising an antiglare layer having a haze value in a range from 67.8-99%, and in a state where the antiglare film is mounted on a surface of a display, a standard deviation of luminance distribution is in a range from 0 to 6 (claim 1).
‘699 does not disclose wherein the antiglare layer has an internal haze value in a range from 0.5-7.5%.
Izumi teaches an anti-glare hard coating layer (page 14, lines 442-444) where the hard coat has an internal haze of 3-80% (page 12, lines 488-489) and a total haze of 3% or greater (page 12, line 495). The hard coating film is attached to the surface of a display (page 1, lines 23-25). The internal haze is at least 3% in order to sufficiently suppress glare (page 12, lines 488-490). The internal haze range taught by Izumi overlaps with that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
‘699 and Izumi are analogous inventions in the field of antiglare layers applied to displays.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antiglare film of ‘699 to have an internal haze taught by Izumi, including over values presently claimed, in order to provide an antiglare film that sufficiently suppresses glare (Izumi, page 12, lines 488-490).
It is noted that ‘699 additionally requires the antiglare layer to have a transmission image clarity at an optical comb width of 0.5 mm being a value in a range from 0-60%, a plurality of microparticles having an average particle size that is set to a value in a  range from 0.5-5.0 µm, the display device being an organic electro-luminescent display having a pixel density of 441 ppi and having an image data that is obtained as a gray scale image with an 8-bit gradation display and an average luminance of 170 gradations, and where a plurality of secondary particles are formed by aggregating the plurality of microparticles and a distributed structure of recesses and protrusions are formed on a surface of the antiglare layer by the plurality of secondary particles, while the present claims are silent with respect to these limitations. However, it would have been obvious to one of ordinary skill in the art that the specific antiglare film of ‘699 would fall within the broad antiglare film of the present claims, and thus one of ordinary skill in the art would have arrived at the present invention.
With respect to claim 4, ‘699 discloses the antiglare layer comprises a matrix resin and a plurality of microparticles dispersed in the matrix resin, and a refractive index difference between the microparticles and the matrix resin is a value in a range from 0-0.07 (claim 4).
With respect to claim 5, ‘699 discloses the antiglare film has a ratio G2/G1 of a weight G1 of the matrix resin of the antiglare layer to a total weight G2 of the plurality of microparticles included in the antiglare layer is a value in a range from 0.07-0.20 (claim 5).
The above rejections are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claims 2 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 16/610,699, hereinafter “’699” in view of Izumi et al. (KR 2009/0004733 A, “Izumi”) as applied to claim 1 above, and further in view of Nakamura et al. (US 2008/0013172 A1, “Nakamura”). It is noted that the disclosure of Izumi is based off a machine translation of the reference included with this action.
With respect to claim 2, ‘699 in view of Izumi discloses the invention of claim 1 as set forth above.
However, ‘699 in view of Izumi does not disclose wherein a b* value in the L*a*b* color system is a value in a range from 0-10.
Nakamura teaches a b* value of light being 0-3 in order to reduce the yellow tone of white expression through the film when the film is used in display devices, such as high-definition panels ([0041]).
‘699 in view of Izumi and Nakamura are analogous inventions in the field of antiglare films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antiglare film of ‘699 in view of Izumi to have a b* value of light being 0-3 as taught by Nakamura in order to reduce the yellow tone of white expression through the film when the film is used in display devices (Nakamura, [0041]).
With respect to claim 7, ‘699 discloses the antiglare layer comprises a matrix resin and a plurality of microparticles dispersed in the matrix resin, and a refractive index difference between the microparticles and the matrix resin is a value in a range from 0-0.07 (claim 4).
The above rejections are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (KR 2009/0004733 A, “Izumi”) in view of Fujii et al. (US 2018/0059833 A1, “Fujii”). It is noted that the disclosure of Izumi is based off a machine translation of the reference included with this action.
With respect to claim 1, Izumi discloses an anti-glare hard coating layer (page 14, lines 442-444) where the hard coat has an internal haze of 3-80% (page 12, lines 488-489) and a total haze of 3% or greater (page 12, line 495). The hard coating film is attached to the surface of a display (page 1, lines 23-25).
Izumi does not disclose does not disclose wherein the antiglare layer has a standard deviation of luminance distribution of a display in a state, where the antiglare film is mounted on a surface of the display, in a range of from 0-10.
Fujii teaches a touch panel that reduces glare ([0021]), i.e. an anti-glare film, having a standard deviation of luminance per unit area of 20 or less, which provides reduced senses of discomfort or incongruity ([0026]). The luminance is measured using a device manufactured by Komatsu NTC, Ltd. ([0026]), which is the same as that of the present invention (see instant specification, [0159]). This range overlaps the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Izumi and Fujii are analogous inventions in the field of antiglare films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antiglare film of Izumi to have a standard deviation of luminance, including over values presently claimed, as taught by Fujii in order to reduce a sense of discomfort or incongruity (Fujii, [0026]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (KR 2009/0004733 A, “Izumi”) in view of Fujii et al. (US 2018/0059833 A1, “Fujii”) as applied to claim 1 above, and further in view of Nakamura et al. (US 2008/0013172 A1, “Nakamura”). It is noted that the disclosure of Izumi is based off a machine translation of the reference included with this action.
With respect to claim 2, Izumi in view of Fujii does not disclose wherein a b* value in the L*a*b* color system is in a range from 0 to 10.
Nakamura teaches a b* value of light being 0-3 in order to reduce the yellow tone of white expression through the film when the film is used in display devices, such as high-definition panels ([0041]).
Izumi in view of Fujii and Nakamura are analogous inventions in the field of antiglare films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antiglare film of Izumi in view of Fujii to have a b* value of 0-3 as taught by Nakamura in order to reduce the yellow tone of white expression through the antiglare film when it is used in display devices.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (KR 2009/0004733 A, “Izumi”) in view of Fujii et al. (US 2018/0059833 A1, “Fujii”) as applied to claim 1 above, and further in view of Mikami et al. (US 2009/0002831 A1, “Mikami”). It is noted that the disclosure of Izumi is based off a machine translation of the reference included with this action.
With respect to claim 3, Izumi discloses the hard coat layer comprises an active energy ray compound (A) that reacts with silica particles having an average particle diameter of 0.005-1 µm (1 µm is considered to meet the “microparticle” limitation), and a thermoplastic resin (B) (page 4, lines 140-151; page 5, lines 190-195). The active energy ray compound (A) and thermoplastic resin (B) correspond to the plurality of resin components presently claimed. The product has a phase-separated structure (page 4, lines 142-143).
However, Izumi in view of Fujii does not disclose wherein the phase separated structure has a co-continuous phase structure formed by phase separation of the plurality of resin components.
Mikami teaches an anti-dazzling layer that provides antiglare properties ([0011], [0019]), i.e. an anti-glare film. The anti-dazzling layer is made from fine particles dispersed in resin ([0082]); the fine particles have average particle diameters of 1-20 µm ([0085]), and are thus microparticles. The resin includes mixtures of ionizing radiation curing resins with solvent drying-type resins ([0097]) or at least one polymer and at least one curable resin precursor ([0160]), i.e. the antiglare layer includes a plurality of resins. The anti-dazzling layer is formed by forming a phase separated structure ([0166]). As the phase separation proceeds, a co-continuous phase structure is formed ([0167]).
Izumi in view of Fujii and Mikami are analogous inventions in the field of antiglare layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antiglare layer of Izumi in view of Fujii to be made from a plurality of resins and has a co-continuous phase structure formed by phase separation of the plurality of resin components as taught by Mikami in order to provide an antiglare layer providing excellent anti-dazzling function and antiglare property (Mikami, [0011]).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (KR 2009/0004733 A, “Izumi”) in view of Fujii et al. (US 2018/0059833 A1, “Fujii”) as applied to claim 1 above, and further in view of Kanazawa et al. (WO 2012/057358 A1, “Kanazawa”). It is noted that the disclosure of Izumi is based off a machine translation of the reference included with this action.
With respect to claims 4-5, Izumi discloses the hard coat layer comprises an active energy ray compound (A) that reacts with silica particles having an average particle diameter of 0.005-1 µm (1 µm is considered to meet the “microparticle” limitation), and a thermoplastic resin (B) (page 4, lines 140-151; page 5, lines 190-195). The active energy ray compound (A) and thermoplastic resin (B) correspond to the matrix resin presently claimed. The amount of silica is 10-90% (page 6, lines 210-213), and thus the amount of the matrix polymer is 90-10%; therefore, the ratio G2/G1 of a total weight G2 of the plurality of microparticles in the antiglare layer to a weight G1 of the matrix resin is 0.111 (10%/90% ≈ 0.111) to 9 (90%/10% = 9), which overlaps the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
However, Izumi in view of Fujii does not disclose a refractive index difference between the microparticles and the matrix resin being a value in a range from 0-0.07.
Kanazawa teaches a fine particle-containing layer, i.e. antiglare layer, is made from a translucent resin and particles dispersed in the resin ([0027]). The resin corresponds to the matrix resin presently claimed. The particles have an average particle size of 1-15 µm ([0046]), and are thus microparticles; therefore, the particles correspond to the microparticles dispersed in the matrix resin. The refractive index difference between the particles and resin, i.e. between the microparticles and matrix resin, is from 0.04-0.15 which provides a desired internal scattering and sufficient glare reduction effect or appropriate light diffusivity ([0049]), which overlaps with the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Izumi in view of Fujii and Kanazawa are analogous inventions in the field of antiglare layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the refractive index difference between the microparticles and matrix resin in Izumi in view of Fujii to be a value taught by Kanazawa, including values presently claimed, in order to provide an antiglare film with a desired internal scattering and a sufficient glare reduction effect or an appropriate light diffusivity (Kanazawa, [0049]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (KR 2009/0004733 A, “Izumi”) in view of Fujii et al. (US 2018/0059833 A1, “Fujii”) and Nakamura et al. (US 2008/0013172 A1, “Nakamura”) as applied to claim 2 above, and further in view of Mikami et al. (US 2009/0002831 A1, “Mikami”). It is noted that the disclosure of Izumi is based off a machine translation of the reference included with this action.
With respect to claim 6, Izumi discloses the hard coat layer comprises an active energy ray compound (A) that reacts with silica particles having an average particle diameter of 0.005-1 µm (1 µm is considered to meet the “microparticle” limitation), and a thermoplastic resin (B) (page 4, lines 140-151; page 5, lines 190-195). The active energy ray compound (A) and thermoplastic resin (B) correspond to the plurality of resin components presently claimed. The product has a phase-separated structure (page 4, lines 142-143).
However, Izumi in view of Fujii and Nakamura does not disclose wherein the phase separated structure has a co-continuous phase structure formed by phase separation of the plurality of resin components.
Mikami teaches an anti-dazzling layer that provides antiglare properties ([0011], [0019]), i.e. an anti-glare film. The anti-dazzling layer is made from fine particles dispersed in resin ([0082]); the fine particles have average particle diameters of 1-20 µm ([0085]), and are thus microparticles. The resin includes mixtures of ionizing radiation curing resins with solvent drying-type resins ([0097]) or at least one polymer and at least one curable resin precursor ([0160]), i.e. the antiglare layer includes a plurality of resins. The anti-dazzling layer is formed by forming a phase separated structure ([0166]). As the phase separation proceeds, a co-continuous phase structure is formed ([0167]).
Izumi in view of Fujii and Nakamura and Mikami are analogous inventions in the field of antiglare layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antiglare layer of Izumi in view of Fujii and Nakamura to be made from a plurality of resins and has a co-continuous phase structure formed by phase separation of the plurality of resin components as taught by Mikami in order to provide an antiglare layer providing excellent anti-dazzling function and antiglare property (Mikami, [0011]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (KR 2009/0004733 A, “Izumi”) in view of Fujii et al. (US 2018/0059833 A1, “Fujii”) and Nakamura et al. (US 2008/0013172 A1, “Nakamura”) as applied to claim 2 above, and further in view of Kanazawa et al. (WO 2012/057358 A1, “Kanazawa”). It is noted that the disclosure of Izumi is based off a machine translation of the reference included with this action.
With respect to claim 7, Izumi discloses the hard coat layer comprises an active energy ray compound (A) that reacts with silica particles having an average particle diameter of 0.005-1 µm (1 µm is considered to meet the “microparticle” limitation), and a thermoplastic resin (B) (page 4, lines 140-151; page 5, lines 190-195). The active energy ray compound (A) and thermoplastic resin (B) correspond to the matrix resin presently claimed.
However, Izumi in view of Fujii and Nakamura does not disclose a refractive index difference between the microparticles and the matrix resin being a value in a range from 0-0.07.
Kanazawa teaches a fine particle-containing layer, i.e. antiglare layer, is made from a translucent resin and particles dispersed in the resin ([0027]). The resin corresponds to the matrix resin presently claimed. The particles have an average particle size of 1-15 µm ([0046]), and are thus microparticles; therefore, the particles correspond to the microparticles dispersed in the matrix resin. The refractive index difference between the particles and resin, i.e. between the microparticles and matrix resin, is from 0.04-0.15 which provides a desired internal scattering and sufficient glare reduction effect or appropriate light diffusivity ([0049]), which overlaps with the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Izumi in view of Fujii and Nakamura and Kanazawa are analogous inventions in the field of antiglare layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the refractive index difference between the microparticles and matrix resin in Izumi in view of Fujii and Nakamura to be a value taught by Kanazawa, including values presently claimed, in order to provide an antiglare film with a desired internal scattering and a sufficient glare reduction effect or an appropriate light diffusivity (Kanazawa, [0049]).

Response to Arguments
Due to the amendment to claim 1, the previous 35 U.S.C. 103 rejections of record have been withdrawn. However, the claims are rejected under 35 U.S.C. 112(a) and 35 U.S.C. 103 for the reasons set forth above.
Regarding the provisional nonstatutory double patenting rejections, Applicant requests the provisional nonstatutory double patenting rejections be held in abeyance until allowable subject matter is indicated.
In response to Applicant’s argument, it is first noted that the nonstatutory double patenting rejections are now based off copending Application No. 16/610,699 in view of Izumi and Nakamura as set forth above.
Further, Applicant’s argument is not persuasive. Applicant has not provided any reasoning on why the provision non-statutory double patenting rejections should be withdrawn, and thus the provisional non-statutory double patenting rejections are maintained as set forth above until such time as the rejections are properly overcome (see MPEP 804 IB and IB1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787